DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1- are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “an optical subsystem arranged to provide the first and second incident laser beams separately for the respective first and second magneto-optical traps and to transmit the first incident laser beam in a first direction along a first longitudinal axis towards the first magneto- optical trap and the second incident laser beam in an opposite second direction along a second longitudinal axis towards the second magneto-optical trap” in combination with the remaining claimed elements as set forth in claim 1.
With regards to claims 2-14, 17-20, & 23 are allowable based upon their dependency thereof claim 1.
With regards to claim 15
The prior art does not disclose or suggest the claimed “a second laser beam in an opposite second direction along a second longitudinal axis towards the second and first magneto-optical traps, wherein the first magneto-optical trap is arranged on the first longitudinal axis and the second magneto-optical trap is arranged on the second longitudinal axis, and wherein the second longitudinal axis is parallel to and laterally 
With regards to claims 16 & 24 are allowable based upon their dependency thereof claim 15.
With regards to method claim 21
The prior art does not disclose or suggest the method claimed “an optical subsystem arranged to provide the first and second incident laser beams separately for the respective first and second magneto-optical traps and to transmit the first incident laser beam in a first direction along a first longitudinal axis towards the first magneto- optical trap and the second incident laser beam in an opposite second direction along a second longitudinal axis towards the second magneto-optical trap” in combination with the remaining claimed elements as set forth in claim 21.
With regards to method claims 22 & 25 are allowable based upon their dependency thereof claim 21.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kasevich et al. US PATENT No.: US 10,371,586 B1 discloses a first atomic gravimeter comprises atomic cloud, magneto-optical trap, state preparation laser, atom interferometer beams, and state detector. A second atomic gravimeter comprises atomic cloud, magneto-optical trap, state preparation laser, atom interferometer beams, and state detector; a third atomic gravimeter comprises atomic cloud, magneto-optical trap, state preparation laser, atom interferometer beams, and state detector, the three , however is silent on an optical subsystem arranged to provide the first and second incident laser beams separately for the respective first and second magneto-optical traps and to transmit the first incident laser beam in a first direction along a first longitudinal axis towards the first magneto- optical trap and the second incident laser beam in an opposite second direction along a second longitudinal axis towards the second magneto-optical trap or a second laser beam in an opposite second direction along a second longitudinal axis towards the second and first magneto-optical traps, wherein the first magneto-optical trap is arranged on the first longitudinal axis and the second magneto-optical trap is arranged on the second longitudinal axis, and wherein the second longitudinal axis is parallel to and laterally offset from the first longitudinal axis or the method of an optical subsystem arranged to provide the first and second incident laser beams separately for the respective first and second magneto-optical traps and to transmit the first incident laser beam in a first direction along a first longitudinal axis towards the first magneto- optical trap and the second incident laser beam in an opposite second direction along a second longitudinal axis towards the second magneto-optical trap.
Matthews et al. US PATENT No.: US 10,330,459 B1 discloses an atomic vapor source provides a directed source of atoms such as an atomic beam or comprises a two-dimensional magneto-optic trap (2D-MOT) for loading trap. In some embodiments, atomic vapor source provides an undirected source of atoms for loading trap, such as a dispenser that releases atoms when heated (e.g., via a current), or a purified source of atoms in their elemental form. In various embodiments, atomic vapor source provides sodium atoms, rubidium atoms, cesium atoms, or any other appropriate atoms. Optical and magnetic forces are used to cool atoms from atomic vapor source and guide them toward the magnetic field zero of trap. In the example shown, laser 206, laser 208, laser 210, laser 212, laser 214, and laser 216 provide optical forces for cooling. In the example shown, laser 206, laser 208, laser 210, laser 212, laser 214, and laser 216 are arranged in three orthogonal pairs. Laser 206, laser 208, laser 210, laser 212, laser 214, and laser 216 are generated using one or more laser sources (e.g., in various embodiments, laser 206, laser 208, laser 210, laser 212, laser 214, and laser 216 are generated using one laser source, using two laser sources, using 3 laser sources, or using any other appropriate number of laser sources). In some embodiments, cooled atom source 200 comprises one or more magnets to provide magnetic forces for cooling. In various embodiments, cooled atom source 200 comprises 1, 2, 3, 6, 8, 9, 24, or any other appropriate number of magnets. In various embodiments, magnets comprise rectangular magnets, cylindrical magnets, trapezoidal magnets, or magnets of any other appropriate shape. In some embodiments, the magnets comprise one or more , however is silent on an optical subsystem arranged to provide the first and second incident laser beams separately for the respective first and second magneto-optical traps and to transmit the first incident laser beam in a first direction along a first longitudinal axis towards the first magneto- optical trap and the second incident laser beam in an opposite second direction along a second longitudinal axis towards the second magneto-optical trap or a second laser beam in an opposite second direction along a second longitudinal axis towards the second and first magneto-optical traps, wherein the first magneto-optical trap is arranged on the first longitudinal axis and the second magneto-optical trap is arranged on the second longitudinal axis, and wherein the second longitudinal axis is parallel to and laterally offset from the first longitudinal axis or the method of an optical subsystem arranged to provide the first and second incident laser beams separately for the respective first and second magneto-optical traps and to transmit the first incident laser beam in a first direction along a first longitudinal axis towards the first magneto- optical trap and the second incident laser beam in an opposite second direction along a second longitudinal axis towards the second magneto-optical trap.
Kasevich et al. PG. Pub. No.: US 2016/0178792 A1 discloses a system for gravity measurement is disclosed. The system comprises one or more atom sources to provide three ensembles of atoms. The system comprises two or more laser beams to cool or interrogate the three ensembles of atoms. The system comprises a polarizing beamsplitter and a retro-reflection prism assembly in a racetrack configuration to route the two or more laser beams in opposing directions around a loop topology intersecting the three ensembles of atoms with appropriate polarizations chosen for cooling or interferometer interrogation, wherein the three ensembles of atoms are positioned coaxially when interrogated, a laser beam A with p-polarization and laser beam B with s-polarization are input to polarizing beamsplitter cube. Laser beam A passes through quarter wave plate to produce a σ+ beam that reflects off retro-reflector to interrogate atom ensembles located at position 606, position 608, and position 610. Laser beam B reflects off beamsplitter cube, passes through quarter wave plate to produce a σ+ beam that reflects off of mirror to interrogate atom ensembles located at position, position 608, and position 606 (from the opposite direction compared to laser beam A). In some embodiments, two-photon Raman transitions are used to produce the atom interference. Raman transitions are between two internal energy levels of the atom, and the fluorescence of one or both states are detected after the interferometer (if both, it is called normalized detection, which has better immunity to fluctuations to the total , however is silent on an optical subsystem arranged to provide the first and second incident laser beams separately for the respective first and second magneto-optical traps and to transmit the first incident laser beam in a first direction along a first longitudinal axis towards the first magneto- optical trap and the second incident laser beam in an opposite second direction along a second longitudinal axis towards the second magneto-optical trap or a second laser beam in an opposite second direction along a second longitudinal axis towards the second and first magneto-optical traps, wherein the first magneto-optical trap is arranged on the first longitudinal axis and the second magneto-optical trap is arranged on the second longitudinal axis, and wherein the second longitudinal axis is parallel to and laterally offset from the first longitudinal axis or the method of an optical subsystem arranged to provide the first and second incident laser beams separately for the respective first and second magneto-optical traps and to transmit the first incident laser beam in a first direction along a first longitudinal axis towards the first magneto- optical trap and the second incident laser beam in an opposite second direction along a second longitudinal axis towards the second magneto-optical trap.
Stoner et al. PG. Pub. No.: US 2013/0215421 A1 discloses methods and apparatus that provide for precise and continuously-controlled generation of hyperfine polarizations and coherences in samples of laser cooled atoms. In one example, coherent population trapping induced by Raman pulses with preselected parameters (such as phase and duration) is employed as a mechanism for producing well-controlled , however is silent on an optical subsystem arranged to provide the first and second incident laser beams separately for the respective first and second magneto-optical traps and to transmit the first incident laser beam in a first direction along a first longitudinal axis towards the first magneto- optical trap and the second incident laser beam in an opposite second direction along a second longitudinal axis towards the second magneto-optical trap or a second laser beam in an opposite second direction along a second longitudinal axis towards the second and first magneto-optical traps, wherein the first magneto-optical trap is arranged on the first longitudinal axis and the second magneto-optical trap is arranged on the second longitudinal axis, and wherein the second longitudinal axis is parallel to and laterally offset from the first longitudinal axis or the method of an optical subsystem arranged to provide the first and second incident laser beams separately for the respective first and second magneto-optical traps and to transmit the first incident laser beam in a first direction along a first longitudinal axis towards the first magneto- optical trap and the second incident laser beam in an opposite second direction along a second longitudinal axis towards the second magneto-optical trap.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852